PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Hessing-Roper, Peter, Christian
Application No. 15/658,121
Filed: 24 Jul 2017
For: APPARATUS MACHINERY FOR A MOVABLE EXPANDING MECHANISM TO RECEIVE NUCLEAR WEAPONS MISSILES, OTHER WEAPONS, OR CUT, 
:
:
:
:	DECISION ON PETITION
:
:
:
SEVER NUCLEAR MISSILES WARHEADS,
OR DISARM THEM OR RELOCATE OR SEND 
BACK NUCLEAR WEAPONS OR OTHER 
DEVICES TO NATIONS OF ORGIN


This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed January 29, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely reply to the Notice of Non-Compliant Appeal Brief (Notice) mailed April 1, 2019, which set a period for reply of one (1) month or thirty days from the mailing date of the notice, whichever is longer.  A one month extension of time under the provisions of 37 CFR 1.136(a) was obtained May 20, 2019. Accordingly, the application became abandoned on June 2, 2019. A Notice of Abandonment was mailed March 2, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an appeal brief, (2) the petition fee of $500.00, and (3) a proper statement of unintentional delay.

A review of the record shows fees of $100.00 each were submitted on April 27, 2020 and 
June 15, 2020  These fees are considered unnecessary, and therefore, petitioner may request a refund of this fee by writing to the following address:  Mail Stop 16, Commissioner for Patents, P. O. Box 1450, Alexandria, VA  22313-1450.  A copy of this decision should accompany petitioner’s request.

This application is being referred to Technology Center Art Unit 3461 for appropriate action in the normal course of business on the reply received January 29, 2021.

Telephone inquiries concerning this decision should be directed to Jamice Brantley at (571) 272-3814.



/ANDREA M SMITH/
Andrea Smith
Lead Paralegal Specialist, Office of Petitions